United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50338
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HECTOR I. VILLA, III,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 3:04-CR-579-2
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Appellant Hector I. Villa, III, challenges his sentence for

conspiracy to commit mail fraud under 18 U.S.C. §§ 371 & 1341.

First, he asserts that the district court abused its discretion

in departing upward from the guideline sentencing range because

it based the departure upon the same factors it used to calculate

the sentencing range.   We find no abuse of discretion because

§ 5K2.0(a)(3) of the Guidelines allows a departure based upon

factors that were used to determine the guideline range when, as


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50338
                                -2-

here, such factors were present to a degree “substantially in

excess” of that which is normally involved in the type of

offense.   In addition, the reasons for the district court’s

departure (1) advance the objectives set forth in 18 U.S.C.

§ 3553(a)(2); (2) are authorized by 18 U.S.C. § 3553(b); and

(3) are justified by the facts of the case.   See United States v.

Saldano, 427 F.3d 298, 310 (5th Cir.), cert. denied, 126 S. Ct.

1097 (2005).

     Next Villa asserts that, because the district court erred in

sentencing him above the guideline range, his sentence is

presumptively unreasonable.   As stated above, the district court

did not err in departing from the sentencing range.

     Finally, Villa asserts for the first time on appeal that the

district court failed to provide advance notice of two of the

seven reasons it relied upon in departing from the guideline

range.   We find no plain error because Villa has not established

that the omission affected his substantial rights.    The district

court wrote that each of the reasons was adequate to support its

decision to depart from the Guidelines.   As such, Villa cannot

establish that a lack of notice on two of the reasons affected

the outcome of the proceeding.   See United States v. Mares, 402

F.3d 511, 520-21 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

     The judgment of the district court is AFFIRMED.